DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 07/27/2022 has been entered. Claims 1-9, 11-12, and 14 are pending. Claims 1-8 have been withdrawn. Claims 10 and 13 have been canceled. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukukawa et al., (EP2784869A1, filed IDS dated 06/01/2018) hereinafter Fukukawa, in view of Sato et al., (WO2013141242A1, see machine translation) hereinafter Sato, Morita et al., (JP2007213939A see Espacenet translation dated 09/24/2021), and Chan (US 20180138478 A1), hereinafter Chan. 
Regarding Claims 9, 12, and 14, Fukukawa discloses a battery pack (Fukukawa abstract, Fig. 5) comprising:
A plurality of cylindrical battery cells “1” [0024], the plurality of cells including exterior cells arranged at an outer periphery as outermost cells from among the plurality of cells (Annotated Fig. 7) and interior cells arranged at interior locations as inner cells from among the plurality of cylindrical cells “1” (Annotated Fig. 7),

    PNG
    media_image1.png
    440
    528
    media_image1.png
    Greyscale

Detail of Fukukawa Fig. 7, Annotated
an upper end cover (top half heat-radiating sub-case “11”) of outer case “4” (Fig. 5, [0021]) provided above the plurality of cylindrical cells “1” to protect the inside of the battery pack, Fig. 5; 
a first metal lead plate “5”  [0031], [0033], reading on a first metal panel, positioned below the upper end cover “11” (Fig. 5) and is spot welded or laser welded to the battery electrode terminals [0031], reading on jointed to the upper portion of the cylindrical cells; 
a second metal lead plate “5” [0031], [0033] reading on a second metal panel, welded to a lower portion of the cylindrical cells ([0031], Fig. 7, bottom lead plate “5”); 
and a lower end cover (bottom connecting sub-case “12”), [0021] positioned below the second metal panel “5” and the holder “2” to form a lower end portion of the battery pack (Fig. 5, “12”), 
heat-radiating plates “14” [0038], serving as a heat sink [0038] reading on a heat dissipating component for absorbing heat generated from a plurality of battery cells, 
wherein the heat dissipating component “14” is attached between the first metal panel “5” and the upper end cover “11”, Fig. 5, since the heat-dissipating components are recessed from the top surface of the upper end cover “11” of the outer case “4” [0012] and is thus between the top of the upper end cover and the (first) metal panel on the inside of the case,
and a heating element in contact with the surface of battery cells [0036], reading on a heating component for applying heat to the plurality of battery cells.
However, Fukukawa does not disclose wherein the battery comprises a holder configured to surround an outer side surface of the plurality of the cylindrical cells as a whole by encircling the plurality of cylindrical cells at the exterior cells, and to fix the plurality of the cylindrical cells to the lower portion of the second metal panel, wherein, among the exterior cells and the interior cells of the plurality of cylindrical cells, the holder directly contacts only the exterior cells of the plurality of cylindrical cells.
In a similar field of endeavor as it pertains to thermal control systems for battery modules [0016], Sato teaches a similar arrangement comprising a group of cylindrical battery cells, see e.g. Fig. 10, comprising a clamping band to fasten the cylindrical cells from the outside [0078], not shown, that is understood to surround the plurality of cylindrical cells as a whole by encircling the exterior cells, wherein the clamping band directly contacts only the exterior cells, and not the interior cells since the clamping band fastens from the outside [0078]. This is taught to securely fasten the batteries to then place the prepared battery group into a container [0079]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a clamping band to the outside of the group of cylindrical cells of Fukukawa, instead of the battery holder, as taught by Sato, in order to eliminate the need for an additional battery holder, and to securely fix the batteries to one another to place into the battery container. 
Fukukawa is silent regarding the location of the heating component being between the second metal panel and the lower end cover, wherein the second metal panel is interposed between the heating component and the plurality of cylindrical cells and directly contacts the heating component, and wherein the heating component directly heats the second metal panel, and heat is transferred through the second metal panel to directly heat the plurality of cylindrical cells.
In a similar field of endeavor as it pertains to a temperature regulator system for a cylindrical cell battery pack (Morita [0027]), Morita teaches a battery pack having a heater “40” located under the battery cells “1”  (Morita Fig. 6, “40”) between a bottom metal lead plate “8” (Morita [0006]), synonymous to the second metal panel “5” of Fukukawa, and a bottom plate “5b” (Morita [0050]) of outer case “5” (Morita [0020], Fig. 4, heater “40” is disposed inside case “5”), synonymous to the lower end cover of Fukukawa, wherein the metal plate “8” is interposed between the heating component “40” and the cells “1” (Morita Fig. 9), and directly contacts the heating component “40” (Morita Fig. 9), and wherein the heating component “40” heats the battery “1” via the metal plate “8” (Morita [0006]), in other words, directly heats the second metal panel, and heat is transferred through the second metal panel to directly heat the plurality of cylindrical cells. It is noted that in an embodiment, both the top and bottom surfaces have lead plate structures, but just the bottom plate has the seat[sic] (sheet) heater located below the lower lead plate, such that the battery can be efficiently heated from below [0014]. In this arrangement, where the heater is directly disposed on the surface of the metal lead plate, particularly as a sheet heater [0013], reading on a heating pad of Claim 12, heat can be efficiency transferred and the battery can be heated efficiently via the metal lead plate [0013] from below [0014].
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery heater of Fukukawa to include a sheet heater located between the lower end cover and the metal plate, such that the metal panel directly contacts the heating component as taught by Morita in order to efficiently heat the battery cells.
Fukukawa further discloses wherein the heating element is connected to a control circuit on the circuit board “6” to turn the heating element on and off [0036], reading on a battery management system, where the circuit board “6” is electrically connected to each the first and second metal panel “5” [0034], see also Fig. 5, and can measure and adjust the temperature using temperature sensors to measure the internal temperature of the battery pack [0035], reading on Claim 14, and further the heating element is electrically connected to the second metal panel. However, Fukukawa does not disclose wherein the first metal panel is electrically connected to the heat dissipating component. 
In a similar field of endeavor as it pertains to thermal control systems for batteries (Chan [0019]), Chan teaches a similar system that uses a liquid cooled system (Chan [0026]), also reading on Claim 12, wherein the liquid is in a metallic tube to conduct heat from the battery cell and is electrically connected with the bus bar and a battery management system (Chan [0026]) in order to remove or add heat to keep the battery cell within an optimal operating temperature range (Chan [0026]), which is the same benefit as the battery management system of Fukukawa.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Fukukawa to further include a liquid cooled coolant system that is electrically connected to the battery management system and the bus bar as taught by Chan, in order to measure and control the temperature of the battery cells, with the capability of controlling both heating and cooling functionality in the battery pack.
Regarding Claim 11, Fukukawa discloses all of the claim limitations as set forth above. Fukukawa further discloses wherein the first and second lead plates “5”, are metal panels with “superior thermal conductivity” [0033].

Response to Arguments
Applicant’s arguments, filed 27 July 2022, with respect to the rejection(s) of claim 9 under 35 USC 103 over Fukukawa et al., (EP2784869A1), in view of Morita et al., (JP2007213939A), and Chan (US 20180138478 A1). have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fukukawa et al., (EP2784869A1), in view of Sato et al., (WO2013141242A1, see machine translation), Morita et al., (JP2007213939A), and Chan (US 20180138478 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721